COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Weeks Marine, Inc. v. Mario Carlos

Appellate case number:   01-21-00015-CV

Trial court case number: 2020-34256

Trial court:             125th District Court of Harris County

       The motion for en banc reconsideration is denied.

       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Panel consists of Chief Justice Radack, and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Date: ___January 13, 2022______